Citation Nr: 0926512	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06 23-721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than April 29, 
1999, for the grant of service connection for bilateral knee 
disabilities, including based upon clear and unmistakable 
error (CUE) in a February 1993 rating decision.

2.  Entitlement to an increased initial rating for a right 
knee disability, rated as 10 percent disabling for the period 
from April 29, 1999, to June 23, 2004, and as 20 percent 
disabling for the period since June 24, 2004.

3.  Entitlement to an increased initial rating for a left 
knee disability, rated as 10 percent disabling for the period 
from April 29, 1999, to June 23, 2004, and as 20 percent 
disabling for the period since June 24, 2004.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to 
November 1982 and from January to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for bilateral knee disabilities and 
awarded separate 10 percent disability ratings, effective 
April 29, 1999.  Effective June 24, 2004, a 20 percent rating 
was assigned for each knee.  By a July 2006 rating decision, 
the RO denied the Veteran's claim of entitlement to an 
effective date of service connection earlier than April 29, 
1999, including based upon CUE in a February 1993 rating 
decision that denied service connection for bilateral knee 
disabilities.  


FINDINGS OF FACT

1. The Veteran's initial claims for service connection for 
right and left knee disabilities were filed at the RO on July 
9, 1991.  Those claims were denied in a February 1993 rating 
decision.  The Veteran did not appeal that decision, and it 
became final.

2. The Veteran filed to reopen his previously denied claims 
for service connection for right and left knee disabilities 
on April 29, 1999.  Service connection was subsequently 
granted, effective April 29, 1999.

3.  There were no informal or formal claims, or written 
intent to file claims for service connection for right and 
left knee disabilities dated after the February 1993 denial 
and prior to the April 29, 1999, claims.

4.  The February 1993 rating decision denying service 
connection for right and left knee disabilities was supported 
by the evidence then of record and was not undebatably 
erroneous; the record does not show that the correct facts, 
as they were known in February 1993, were not before the RO 
in February 1993, or that incorrect laws or regulations were 
applied or that correct laws or regulations were not applied.

5.  Throughout the pendency of the appeal, the Veteran's 
right knee disability has been manifested by subjective 
complaints of pain, instability, giving way, weakness, and 
fatigability, and objective findings of extension to 0 
degrees, flexion limited to no more than 100 degrees, no more 
than moderate instability, and degenerative changes.  There 
is no clinical evidence of ankylosis, dislocation, or 
locking.

6.  Throughout the pendency of the appeal, the Veteran's left 
knee disability has been manifested by subjective complaints 
of pain, instability, giving way, weakness, and fatigability, 
and objective findings of extension to 0 degrees, flexion 
limited to no more than 100 degrees, no more than moderate 
instability, and degenerative changes.  There is no clinical 
evidence of ankylosis, dislocation, or locking.


CONCLUSIONS OF LAW

1.  The February 1993 rating decision that denied service 
connection for right and left knee disabilities was not 
clearly and unmistakably erroneous, and is final.  
38 U.S.C.A. § 7105(c) (West 1991 & 2002); 38 C.F.R. 
§ 3.105(a) (1993 & 2008).

2.  The criteria for an effective date prior to April 29, 
1999, for the grant of service connection for right and left 
knee disabilities, have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).

3.  The criteria for a 20 percent rating, but not greater, 
for moderate right knee instability have been met since April 
29, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes (DCs) 5256, 5257, 5258, 5259, 
5260, 5261, 5262 (2008).

4.  The criteria for a 20 percent rating, but not greater, 
for moderate left knee instability have been met since April 
29, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, DCs 5256, 5257, 5258, 5259, 5260, 5261, 5262 
(2008).

5.  The criteria for a separate 10 percent evaluation for 
arthritis with noncompensable limitation of motion of the 
right knee have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5257.

6.  The criteria for a separate 10 percent evaluation for 
arthritis with noncompensable limitation of motion of the 
left knee have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's claims arise from his disagreement with the 
effective date and initial ratings assigned following the 
grant of entitlement to service connection for right and left 
knee disabilities.  Once a claim is granted it is 
substantiated and additional notice is not required.  Thus, 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been associated with 
the claims folder.  38 U.S.C.A. § 5103A.  As such, the Board 
finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the Veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.

Earlier Effective Date

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2008).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007); Norris v. West, 12 Vet. 
App. 413 (1999).

The Veteran's initial claims for service connection for right 
and left knee disabilities were filed at the RO on July 9, 
1991.  These claims were denied in a February 1993 rating 
decision.  The Veteran did not file a VA Form 9, or statement 
which could be interpreted as a substantive appeal of the 
decision.  

Because the Veteran did not appeal the February 1993 decision 
within one year of receiving notification of the denial of 
the claim, the decision became final one year after 
notification of the denial.  

Where a prior claim has been denied and a substantive appeal 
was not filed, the Veteran must file a new claim, and the 
effective date of service connection will not be earlier than 
the date of the receipt of the new claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. §§ 3.158, 
3.400(b).  The Veteran filed to reopen his claims for service 
connection for right and left knee disabilities on April 29, 
1999.  Service connection was subsequently granted, effective 
April 29, 1999.  

The Veteran argues that the February 1993 rating decision was 
clearly and unmistakably erroneous in denying his claims for 
service connection for right and left knee disabilities, and 
that he should have been service-connected for right and left 
knee disabilities effective from the day he was discharged 
from service.  He has not put forth any specific error, 
however, relating to the denial of his claim.

An RO decision that has become final generally may not be 
reversed or amended in the absence of CUE.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105a; 38 U.S.C.A. §§ 5108, 7105(c).  
Where CUE is found in a prior rating decision, the prior 
decision will be reversed or revised.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decisions which constitutes a reversal or revision of the 
prior decision on the grounds of CUE has the same effect as 
if the decision had been made on the date of the prior 
decision.  38 C.F.R. § 3.105(a).

There is a three-prong test for determining whether a prior 
determination involves CUE:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., there must be more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would manifestly have changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based 
upon the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 40 (1993).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The basic provisions of the law regarding service connection 
are the same today as they were at the time of the RO's 
February 1993 decision.  38 U.S.C.A. § §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1993). 

At the time of the February 1993 rating decision, the record 
included the Veteran's claim, and his service treatment 
records, which included several records of complaints of knee 
pain.  Post-service records included a December 1992 report 
of VA examination showing that the Veteran had current 
disabilities of both knees but that did not relate either 
disability to his active service.  The RO, in denying his 
claims for service connection, found that his knee 
disabilities pre-existed his entry into service and that 
there was no evidence of in-service aggravation of his pre-
existing conditions.  Accordingly, his claims were denied.

Under the laws and regulations extant at the time of the 
February 1993 rating decision, Veterans were presumed to have 
been in sound condition at their entry into active service 
except as to defects, infirmities, or disorders noted at 
service entrance or where clear and unmistakable (obvious or 
manifest) evidence showed that a disease existed prior to 
entry on to active service.  Only such conditions recorded in 
an examination report were considered as "noted" at service 
entrance.  38 C.F.R. § 3.304(b) (1993).  A pre-existing 
disease would be considered to have been aggravated during 
active service where there was an increase in disability 
during such service, unless there was a specific finding that 
the increase in disability was due to the natural progress of 
the disease.  38 C.F.R. § 3.306 (1993).

The determination of whether a prior decision was clearly and 
unmistakably erroneous must be based on the record and the 
law that existed when that decision was made.  Russell.  
Further, judicial decisions that formulate new 
interpretations of the law subsequent to a VA decision cannot 
be the basis of a valid clear and unmistakable error claim.  
Berger v. Brown, 10 Vet. App. 166, 170 (1997).  Moreover, the 
General Counsel of VA has held that the Board's application 
of a subsequently-invalidated regulation, i.e., 38 C.F.R. 
3.304(b) (1972), in a decision does not constitute "obvious 
error" or provide a basis for reconsideration of the 
decision.  VAOPGCPREC 25-95, 61 Fed. Reg. 10065 (1996).

In this regard, although the Board later granted the 
Veteran's claims for service connection for right and left 
knee disabilities on the basis of current precedent that 
provides for a presumption of soundness where there was no 
clear and unmistakable evidence demonstrating that a 
disability pre-existed entry into active service, the current 
provisions pertaining to the presumption of soundness were 
not applicable in February 1993, and therefore may not form 
the basis for a CUE allegation.  See Natali v. Principi, 375 
F.3d 1375 (Fed. Cir. 2004); Pierce v. Principi, 240 F.3d 1348 
(Fed. Cir. 2001); Joyce v. Nicholson, 19 Vet. App. 36 (2005) 
(All generally observing that a current provision of law not 
applicable at the time of the challenged decision may not 
form the basis for a CUE allegation).

In Jordan v. Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 
2005), the Federal Circuit specifically held that the 
presumption of soundness interpretation articulated in Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) does not have 
retroactive application in a clear and unmistakable error 
case. 

As any argument regarding the improper weighing of evidence 
in the determination that both knee disabilities pre-existed 
the Veteran's entry into service and were not aggravated as a 
result are based upon precedent that post-dates the decision 
in question, these allegations may not form the basis of CUE 
in the February 1993 rating decision.

In light of the evidence then of record failing to 
demonstrate that either knee disability increased in severity 
beyond its natural progression, any argument that the 
February 1993 rating decision's conclusion that neither knee 
disability was aggravated is simply a disagreement as to how 
the facts at the time of the February 1993 rating decision 
were weighed.  See Joyce v. Nicholson ("there was only one 
permissible view of the evidence and the CUE challenge thus 
does not involve the weighing or reweighing of evidence, 
there being no countervailing evidence on the negative side 
of the scale).  38 C.F.R. § 20.1403(d)(3).

For the reasons set forth above, the Board finds that the 
February 1993 decision was adequately supported by the 
evidence then of record and was not undebatably erroneous.  
The record does not demonstrate that the correct facts, as 
they were known in February 1993, were not before the RO, or 
that the RO incorrectly applied statutory or regulatory 
provisions extant at that time, such that the outcome of the 
claim would have been manifestly different but for the error.  

Having determined that the February 1993 rating decision was 
not clearly and unmistakably erroneous in denying service 
connection, the Board concludes that the February 1993 rating 
decision is final.  As noted above, the effective date for 
the grant of service connection based upon a claim reopened 
after final disallowance in this case is the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 
3.400(b) (2008).

Because the current effective date of service connection was 
based upon the date the Veteran's April 29, 1999 application 
to reopen the claim was received, the next question before 
the Board is whether there are any earlier, non-final, 
applications to reopen the claim upon which an earlier 
effective date of service connection may be granted.

The record in this regard does not reflect any communications 
received from the Veteran regarding his knee disabilities 
prior to the April 29, 1999, correspondence.  That 
communication was interpreted as a new claim.  Service 
connection was subsequently granted, effective April 29, 
1999.

Because at the time of the prior denial in February 1993 the 
Veteran had diagnoses of right and left knee disabilities, 
but there was no competent medical evidence showing that his 
right and left knee disabilities were related to service, the 
later date in this case is the date the application to reopen 
was received.  Because the effective date of service 
connection based upon a reopened claim may not be earlier 
than the date of the receipt of the application to reopen, an 
effective date earlier than April 29, 1999, is not warranted 
in this case.  38 C.F.R. § 3.400 (2008).  

Higher Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate Diagnostic Codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
claims on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
Diagnostic Codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

As to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the knee and spine are considered major joints.  
38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
Diagnostic Codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).  

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and evaluation 
of a knee disability under both of those codes does not 
amount to pyramiding.  However, a separate rating must be 
based on additional compensable disability.  38 C.F.R. § 4.14 
(2008); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran's right and left knee disabilities were rated 10 
percent disabling under DC 5257 (other impairment of the 
knee), for the period from April 29, 1999, to June 23, 2004, 
and have been rated 20 percent disabling under that same 
diagnostic code since June 24, 2004.  38 C.F.R. § 4.71a, DC 
5257.  Diagnostic codes 5260 (limitation of flexion of the 
leg), and 5261 (limitation of extension of the leg) are also 
applicable in this instance.  In addition, because the record 
reflects that the Veteran has been diagnosed with 
degenerative arthritis of both knees, DC 5003 is applicable 
for both knees.  Finally, because the Veteran is status post 
menisccal repair of both knees, DC 5259, which pertains to 
symptomatic removal of semilunar cartilage, is also 
applicable.  

In considering the applicability of other diagnostic codes, 
the Board finds that 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5262 (impairment of the 
tibia and fibula) and 5263 (genu recurvatum) are not 
applicable in this case, as the medical evidence does not 
show that the Veteran has any of those conditions.  
Specifically, the treatment records and the April 2006 report 
of VA examination do not demonstrate any objective finding 
ankylosis of the either knee.  Additionally, the Veteran has 
denied episodes of locking, and no treatment record or report 
of VA examination demonstrates any objective finding of 
dislocation of the semilunar cartilage or locking of either 
knee, nor any impairment of the tibia and fibula.  

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under Diagnostic Code 5260, a zero percent rating is 
warranted for flexion limited to 60 degrees; a 10 percent 
rating is warranted for flexion limited to 45 degrees; a 20 
percent rating is warranted for flexion limited to 30 
degrees; and a maximum 30 percent rating is warranted for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Under Diagnostic Code 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Clinical records, dated from December 1998 to June 2001, show 
that the Veteran routinely complained of right and left knee 
pain.  The precise ranges of motion of the knees, however, 
were not recorded throughout this period.  These records also 
show that the Veteran frequently wore stabilizing braces on 
each knee, and that his knees were exacerbated by prolonged 
walking or standing.

Records dated from July 2001 to June 2004 show that the range 
of motion of the Veteran's knees was "intact," that his 
muscle tone was adequate, and that there were no deformities.  
He reported no pain at rest but routinely complained of 
bilateral knee pain that was exacerbated by physical 
activity.  His pain, however, was relieved with Naproxen.  He 
continued to complain of instability.  Records dated in July 
2002 show that he tested positive for ligamentous instability 
in both knees, but do not otherwise demonstrate that his 
ligaments were tested for evidence of laxity.

On VA examination in June 2004, the Veteran complained of 
bilateral knee instability and bilateral moderate to severe 
pain that made it difficulty for him to squat or go up and 
down stairs.  He was able to obtain sufficient relief of pain 
with use of Naproxen.  He denied experiencing dislocation, 
locking, or recurrent subluxation of either knee.  He stated 
that he currently employed in an administrative capacity, and 
was independent in his activities of daily living.  His knee 
disabilities, however, prohibited from engaging in sporting 
activities.  

Physical examination revealed bilateral extension to 0 
degrees, right knee flexion to 124 degrees, and left knee 
flexion to 130 degrees, with pain at 120 degrees on the 
right, and at 125 degrees on the left.  Manual muscle 
strength test of knee extensors and flexors was 5/5.  The 
examiner stated that the Veteran was additionally limited by 
pain during repetitive use; however, there was no evidence of 
additional functional limitation as a result of fatigue, 
weakness, lack of endurance or incoordination of either knee 
with repetitive movement at the time of the examination.  

Clinical records dated from June 2004 to April 2007 show 
continued complaints of bilateral knee pain and instability.  
The precise ranges of motion of the knees, however, were not 
recorded throughout this period.  

The Veteran underwent additional VA examination in September 
2007.  At that time, he complained of bilateral knee problems 
that had progressively worsened since their inception. He 
described his current management of his knee problems as 
involving the use of nonsteroidal anti-inflammatory agents 
for pain and knee braces for instability.  He stated that he 
was able to stand for 15 to 30 minutes at the most, and to 
walk for one-quarter of a mile, at most, as a result of his 
knees.  Walking up stairs and lifting heavy objects caused 
him the greatest amount of knee pain.  He stated that he 
remained employed on a full time basis as a customer service 
representative for the United States Postal Service.  He 
stated that his knees limited him at work in that he was not 
able to stand for a long time.  He described experiencing 
flare ups of his knee disabilities approximately every three 
weeks.  He denied experiencing dislocation, locking, or 
subluxation of either knee.  

Range of motion was measured but not reported because it 
appeared to the examiner that he was making poor effort, 
claiming severe pain.  Upon sitting, however, the Veteran was 
observed to have visual flexion of the knees from 0 to 100 
degrees and extension from 0 to 100 degrees, bilaterally.  
The examiner was not able to measure passive range of motion 
because the Veteran was putting resistance to examination, 
alleging severe pain upon light touch.  Due to the Veteran's 
lack of cooperation, the examiner was unable to determine 
whether he was additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
of the above examinations, the Veteran had full extension of 
the knees, or extension to zero degrees.  Extension to zero 
degrees warrants a noncompensable evaluation and a higher 
evaluation for either knee is not warranted under Diagnostic 
Code 5261.  Similarly, the evidence does not support a higher 
rating under Diagnostic Code 5260.  Even assuming that the 
100 degrees flexion observed on examination in September 2007 
was accurate, flexion limited to 100 degrees does not warrant 
a higher rating under Diagnostic Code 5260.  Even an 
additional 10 percent loss of functionality does not meet the 
criteria for higher ratings.  38 C.F.R. §§ 4.40, 4.45; De 
Luca v. Brown, 8 Vet. App. 202 (1995).  

The Board has determined that the Veteran is not entitled to 
a compensable rating for either knee under either Diagnostic 
Code 5260 or 5261. Given that he did not meet the criteria 
for a compensable rating under either of these Diagnostic 
Codes, General Counsel Precedent Opinion VAOPGCPREC 9-2004 is 
not applicable.  VAOPGCPREC 9-2004 (September 17, 2004).  
VAOPGCPREC 9-2004 held that separate ratings could be 
assigned when the criteria for a compensable rating under 
Diagnostic Codes 5260 and 5261 were met.  In the present 
case, there is no basis for a compensable rating under either 
of Diagnostic Code 5260 or Diagnostic Code 5261.

However, the Board concludes that the Veteran is entitled to 
additional separate 10 percent ratings for degenerative 
arthritis of both knees.  See 38 C.F.R. § 4,71a, DC 5003.  In 
order to be eligible for a separate rating under this 
diagnostic code, the Veteran must not qualify for 
compensation under the diagnostic codes pertaining to 
limitation of motion.  See 38 C.F.R. §§ 5003, 5010.  As 
discussed above, the Veteran here does not qualify for 
compensation on the basis of limitation of motion.  However, 
because there is X-ray evidence of degenerative arthritis in 
both knees as early as November 1991, and limited, but 
noncompensable motion of both knees, the Board concludes that 
the Veteran has been entitled to separate 10 percent ratings 
for his right and left knees since service connection became 
effective.  With regard to whether the Veteran is entitled to 
ratings higher than 10 percent under DC 5003 for his 
arthritis, the Board concludes that he is not.  Under DC 
5010, a 20 percent evaluation is not warranted unless X-ray 
evidence shows involvement of two or more major joints or two 
or more minor joint groups with occasional incapacitating 
exacerbations.  The knee is considered a major joint.  While 
the Veteran is service-connected for arthritis in two major 
joints, because there is no evidence demonstrating that his 
arthritis has caused any incapacitating exacerbations, he is 
not entitled to a higher rating of 20 percent.  The Veteran 
himself has stated that his knee pain has not prohibited him 
from working, and that Naproxen relieves his pain.  Thus, he 
is not entitled to ratings greater than the current 10 
percent ratings under this code.

Next, DC 5257 provides for a 10 percent rating for knee 
impairment with slight recurrent subluxation or lateral 
instability, and a 20 percent rating for knee impairment with 
moderate recurrent subluxation or lateral instability.  A 30 
percent rating is warranted for severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  Under 
38 C.F.R. § 4.31, where the criteria for a compensable rating 
under a Diagnostic Code are not met, and the schedule does 
not provide for a zero percent evaluation, as in DC 5257, a 
zero percent evaluation will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2008).

Clinical records, dated from December 1998 to June 2004, show 
that the Veteran routinely complained of bilateral knee 
instability and feeling as though his knees would give way.  
These records also show that the Veteran frequently wore 
stabilizing braces on each knee, and that his knees were 
exacerbated by prolonged walking or standing.  Records dated 
in July 2002 show that testing for ligamentous laxity 
revealed positive Lachman's test, positive anterior/posterior 
drawer test, positive McMurray's test, and negative posterior 
drawer test, and negative valgus varus stress test, 
bilaterally, but do not otherwise demonstrate that his 
ligaments were tested for evidence of laxity.

On VA examination in June 2004, the Veteran complained of 
bilateral knee instability manifested by anterior 
displacement during ambulation and stiffness and pain in his 
knees.  He stated that his knee disabilities made it 
difficult for him to squat and climb stairs.  He complained 
of knee instability particularly with respect to going up and 
down stairs, during which he felt as though his knees would 
give way.  He stated that he frequently wore bilateral knee 
braces as a result of his instability.  Testing for 
ligamentous laxity revealed positive Lachman's test, positive 
anterior/posterior drawer test, positive McMurray's test, and 
negative posterior drawer test, and negative valgus varus 
stress test, bilaterally.

Clinical records dated from June 2004 to April 2007 show 
continued complaints of bilateral knee pain and instability.  
These records do not, however, demonstrate that his ligaments 
were tested for evidence of laxity throughout this period.

On VA examination in September 2007, the Veteran stated that 
he frequently used bilateral knee braces for increased 
stability while walking.  He complained of frequent episodes 
of giving way in both knees, and general feelings of 
bilateral knee instability.  The examiner was unable to 
evaluate the extent of the Veteran's knee instability due to 
the Veteran's failure to cooperate.  The Veteran resisted the 
examiner's manipulation of his knee joints, claiming severe 
pain on light touch.  Visually, there was no evidence of 
redness, heat, subluxation, dislocation, swelling, edema, or 
effusion.

Although treatment records dated prior to the June 24, 2004, 
VA examination do not describe the severity of the Veteran's 
bilateral knee instability, the Board concludes, resolving 
all doubt in favor of the Veteran, that because records dated 
in July 2002 demonstrate similar evidence of instability as 
that demonstrated at the time of the June 2004 examination, 
and the Veteran has consistently reported experiencing the 
same level of instability without evidence of worsening prior 
to the June 2004 examination, the Veteran has been entitled 
to a 20 percent rating for each knee, based upon the presence 
of moderate instability of each knee, since service 
connection became effective.  In addressing whether he is 
entitled to ratings higher than 20 percent, the Board finds 
that he is not, as there is no clinical or lay evidence 
demonstrating that the instability at any time during the 
pendency of the appeal has been severe.  The Veteran has not 
reported a history of falling as a result of his knee 
instability, and he has consistently reported that while he 
wears his knee braces frequently, he does not always wear 
them.  

Turning next to the final applicable diagnostic code, DC 
5259, the Board finds that while the Veteran is status post 
anterior cruciate ligament repair of each knee, he is not 
entitled to separate 10 percent ratings under this diagnostic 
code.  A separate rating under this diagnostic code is not 
warranted because there is no other symptomatology associated 
with the removal of semilunar cartilage that has not been 
accounted for by the 20 percent ratings under DC 5257 and the 
10 percent ratings under DC 5010.  To also grant separate 10 
percent ratings under 5259 in this case would amount to 
impermissible pyramiding.  38 C.F.R. § 4.14 (2008).  As 
DC 5259 does not provide for a rating higher than 10 percent, 
DC 5259 also cannot serve as a basis for ratings higher than 
20 and 10 percent for each knee.

Finally, the Board has considered whether the record raises 
the matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for the Veteran's 
right and left knee disabilities, but findings supporting 
ratings in excess of 20 percent for instability and in excess 
of 10 percent for arthritis have not been documented.  In 
addition, it has not been shown that the service-connected 
disabilities have required frequent periods of 
hospitalization or have produced marked interference with the 
Veteran's employment.  While the Veteran is limited in his 
ability to perform certain tasks, the record reflects that 
the Veteran continues to work full time at his job, despite 
his knee pain.  Therefore, the Board finds that referral for 
consideration of the assignment of extraschedular ratings is 
not warranted.

The Board has considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The weight of the 
credible evidence demonstrates that separate 20 percent 
ratings for moderate instability of the knees, and separate 
10 percent ratings for arthritis with noncompensable 
limitation of motion, but no higher, have been warranted 
throughout the pendency of the appeal (since service 
connection became effective).  The benefit of the doubt has 
been given to the Veteran in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An effective date earlier than April 29, 1999, for the grant 
of service connection for bilateral knee disabilities, is 
denied.

A 20 percent rating, but not greater, is granted for the 
moderate instability of the right knee, since April 29, 1999.

A 20 percent rating, but not greater, is granted for the 
moderate instability of the left knee, since April 29, 1999.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for arthritis 
with noncompensable limitation of motion of the right knee is 
granted.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for arthritis 
with noncompensable limitation of motion of the left knee is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


